Gary, P. J. This is a bill of interpleader filed by the appellee Beuel W. Bridge, requiring the appellant and the appellee Farrar, to interplead as to which of them shall have the commissions to be paid by Bridge on a sale of real property owned by him, which each of them claims to have been effected through his exertions. If either of them is entitled to commissions it is because of some contract he had with Bridge, and not because of anything that has happened between themselves. Heither of them claims by a title derived from the other. If Bridge has incautiously committed himself writh both of them, he must make, at law, the best defense he can to the double claim. It is no case for an interpleader. 3 Pom. Eq., Secs. 1319 to 1329. The answer of the appellant denying the title to the relief prayed, and praying the same advantage of his answer as if he had demurred, saves the objection to the case made by the bill, even if a general answer would have waived it. Ryan v. Duncan, 88 Ill. 144. The decree is reversed and the cause remanded with directions to dismiss the bill for want of equity. Reversed <md remanded.